UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 24, 2012 Crexendo, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32277 87-0591719 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1615 South 52nd Street, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (602) 714-8500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 24, 2012, Crexendo, Inc. issued a press release, a copy of which is being furnished as Exhibit99.1 hereto and is incorporated herein by reference. Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein and herein shall be deemed "furnished" and not "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished with this Current Report on Form 8-K: ExhibitNo. Description Press release dated October 24, 2012 by Registrant titled “Crexendo Announces Suspension of Dividend” 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Crexendo, Inc By: /s/Ronald Vincent Ronald Vincent Chief Financial Officer Date: October 24, 2012 3
